Judgment affirmed. The indorsement of service by the constable is in Lebanon, etc. where said Calkins might be and the presumption is that he was at the time of service: the plea *408says the service on Calkins was in Bozrah, hut doth not traverse or deny its being made in Lebanon. 2d. If there is a defect in the service, as to Calkins, he only can take advantage of it; the plea is insufficient therefore as applied to both.
In the case of Hallam and Adams against Momford, New London Superior Court, September 1773, it was determined upon a. writ of error, that in an action brought by Mumford against Hallam and Adams upon a joint and several note, said Hallam being a minor, Adams could not avail himself of Hallam’s minority, by pleading it in abatement or otherwise; as also is the case of a misnomer, the party only who is misnamed can take advantage of it.